Citation Nr: 9920413	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-08 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hemangioma or lipoma, 
lumbar spine, also claimed as lower right side pain due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1991, and from December 1992 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
service connection for hemangioma or lipoma, lumbar spine, 
also claimed as lower right side back pain due to undiagnosed 
illness.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran has a diagnosed hemangioma or lipoma.

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran's current 
hemangioma or lipoma is the result of a disease or injury 
incurred in service.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
hemangioma or lipoma is not well grounded, and VA has no duty 
to assist the appellant in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for hemangioma or lipoma 
based on an assertion of entitlement to compensation due to 
undiagnosed illness seeks a benefit for which the appellant 
does not meet a legal condition precedent.  38 U.S.C.A. 
§ 1117 (West. Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran's certificate of release or discharge from active 
duty states that he had service in Southwest Asia from 
January 1991 to May 1991.

The veteran's February 1988 service entrance examination does 
not contain any findings concerning his back.  On clinical 
evaluation, the veteran's spine and other musculoskeletal 
system received a normal rating, with no abnormalities noted.  
There are no other service medical records from the veteran's 
first period of enlistment associated with the veteran's 
claims folder that mention anything about his back.

In August 1992 after his first period of enlistment ended, 
the veteran filed claims for knee and ankle injuries in 1989, 
bilateral hearing loss, a stomach disorder, residuals of 
lymph node surgery right clavicular region in 1991, and 
residuals of nerve gas medication administered in the Persian 
Gulf in 1991.  The veteran underwent a series of examinations 
in conjunction with these claims in September 1992.  The 
musculoskeletal examination reported the range of motion of 
both of the veteran's knees, but did not mention any back 
problems.  Moreover, the veteran did not list his back as one 
of his complaints on that examination.  The veteran re-
enlisted in December 1992 and withdrew the claims he filed in 
August 1992.

There is no mention of any back difficulties in the veteran's 
reenlistment examination in October 1992.  The veteran 
indicated in his report of medical history associated with 
that examination that he did not then, nor did he at any time 
previously, suffer from recurrent back pain.  Moreover, he 
stated that his overall health was good and he did not report 
any ailments related to his back.

The veteran participated in a Persian Gulf comprehensive 
clinical evaluation program in June 1994.  He listed the 
following complaints during that assessment: fatigue; 
abdominal pain; diarrhea; difficulty concentrating; dyspnea; 
headaches; joint pain; memory problems; a rash; sleep 
disturbance; weight gain; uncontrollable emotions; difficult 
urination; swollen lymph nodes; and hearing loss.  He did not 
list back pain or any back symptoms as a complaint, and there 
were no diagnoses at that time of any back difficulties.

An August 1994 entry from the veteran's service medical 
records states that the veteran experienced some low back 
pain.  The veteran explained that the pain was present in 
both the left and right side of his lower back and radiated 
around to his abdomen.  He stated that the pain was severe 
for several minutes and then became mild.  The veteran 
experienced the back pain in August 1994 in conjunction with 
other symptoms of a sexually transmitted disease (STD).  The 
entry does not mention any history of trauma to the veteran's 
back nor does it suggest that there is anything wrong with 
his back, other than explaining the pain as a possible 
symptom of an STD.  The veteran further reported that he had 
been tested several times for STDs prior to August 1994 and 
was never diagnosed as being positive for one.

A finalization of Persian Gulf evaluation contained in the 
veteran's service medical records dated January 1995 listed 
the veteran's spine as normal under a column labeled studies.  
Additionally, a Persian Gulf Illness comprehensive clinical 
evaluation program conducted in August of 1994 was completely 
silent of complaints of back pain or of any diagnoses of back 
difficulties.  

As a part of a Medical Evaluation Board Proceeding in March 
1995, the veteran again indicated in his report of medical 
history that he did not currently have nor had he experienced 
in the past any recurrent back pain.  Moreover, a clinical 
evaluation of the veteran's spine at that time again revealed 
no abnormalities.

The only incident of low back pain documented in the 
veteran's service medical records that was not recorded in 
the context of an STD examination, occurred in May 1995.  The 
veteran reported that he had a pain in his lower back that  
radiated down to his lower thigh region.  Positive point 
tenderness was recorded and the veteran was noted to have a 
50 percent range of motion when bending forward.  The veteran 
also exhibited an abnormal gait and was positive for distal 
pulses.  There was no edema, ecchymosis, discharge, or 
dysuria frequency.  The examiner ruled out a pinched nerve, 
although he or she did not provide any other diagnosis.

While the findings of back problems in the veteran's service 
medical records are relatively scarce, there is ample 
documentation that the veteran experienced problems while in 
service concerning left shoulder pain following dislocation 
and persistent dysthetic right knee pain.  These conditions 
ultimately led to the veteran's medical discharge.  The 
veteran sustained a traumatic dislocation of his left 
shoulder in April 1994 for which he underwent arthroscopic 
Bankart reconstruction.  In August 1995, the Physical 
Evaluation Board found that as a result of the surgery, the 
veteran had a limited range of motion and was physically 
unfit for duty.  The Physical Evaluation Board recommended 
discharge and a disability rating of 10 percent for recurrent 
dislocation of the left shoulder.  At no time during the 
veteran's medical proceedings was his back mentioned.

The veteran re-filed the claims that he had withdrawn upon 
his reenlistment along with new claims for chronic gastritis, 
shoulder surgery, and Persian Gulf Syndrome in January 1996.  
Also in January 1996, according to VA outpatient treatment 
records, the veteran complained of low back pain radiating 
down into his legs.

In March 1996 the veteran underwent a VA general medical 
examination.  The findings of the musculoskeletal portion of 
that examination were negative for diseases or injuries.  
There was no mention of back pain or symptomatology anywhere 
in the examination.

In February 1996 the veteran had x-rays taken of four views 
of his lumbosacral spine.  He gave a history of recurrent low 
back pain that radiated down his legs.  The x-rays revealed 
no fracture, dislocation, or destructive bone lesion on AP, 
lateral, and oblique views.  The vertebral bodies were normal 
in height and alignment.  Intervertebral disc spaces were 
well maintained.  Sacroiliac joints were unremarkable.  Bone 
mineralization was normal.  The conclusion was that the 
lumbar spine showed no abnormality.

In June 1996 the veteran complained twice of right side upper 
leg and back pain in separate VA outpatient records.  In July 
1997 the veteran was noted to have bilateral sciatica in a VA 
outpatient report and he was subsequently scheduled for a 
magnetic resonance imaging (MRI) scan for a tender spine.  
The veteran reported that he heard something "click" in his 
spine.  Also associated with the veteran's file from July 
1997 is a VA outpatient report that states that the veteran's 
back pain was better, although he remained scheduled for an 
MRI for September 1997.  The veteran also reported at that 
time that he was experiencing testicular pain and tenderness.

An MRI performed in September 1997 revealed that a lipoma or 
hemangioma was present in the veteran's spine.  The examiner 
noted that sagittal images demonstrated anatomic alignment of 
the lumbar spine and that there was an abnormal signal in the 
L-5 vertebral body with signal characteristics of fat.  The 
examiner diagnosed that the fat was compatible with lipoma or 
hemangioma.  The examiner further determined that there was 
no evidence of disc herniation and that the foramina were 
patent bilaterally at L4-5.  There were also no hypertrophic 
changes present in the facets bilaterally.  At L5-S1, there 
was no evidence of disc herniation or impingement of foramina 
or thecal sac.

In October 1997, the veteran again complained of low back 
pain in a VA outpatient treatment report.  The examiner noted 
at that time that the September 1997 MRI had shown the 
presence of a lipoma/hemangioma.  The veteran underwent a VA 
spine examination in December 1997.  According to the 
veteran's account on that examination, his low back pain had 
its onset in 1994.  He reported experiencing chronic pain in 
the back and periodic shooting pains in both legs.

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§, 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  

A well-grounded claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 504-06 (1995).  The United States Court of Appeals 
for Veterans Claims, formerly the U. S. Court of Veterans 
Appeals (the Court), has held that the second and third 
Caluza elements can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b); see 
also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage v. 
Gober, 10 Vet. App. 488, 495-497 (1997).  For the purpose of 
determining whether a claim is well grounded, the truth of 
evidence submitted, including testimony, is presumed, unless 
the assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 
Vet. App. 19, 21 (1993).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Here, the medical evidence of record indicates that the 
veteran currently has a hemangioma or lipoma as diagnosed on 
the September 1997 MRI and subsequent VA examinations.  
Therefore, the Board finds that there is sufficient evidence 
of a current disability and the first element of a well-
grounded claim has been satisfied.

The veteran's service medical records indicate that he was 
seen for back pain in August 1994 and May 1995.  Therefore, 
the Board finds that there is sufficient lay and medical 
evidence of an incurrence of disease/injury during service, 
and the second element of a well-grounded claim has been 
satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having back symptomatology since active service.  Presuming 
this history to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well-grounded claim because 
it is not inherently incredible or beyond the competence of a 
layperson to observe symptoms.  Continuity of symptomatology 
had therefore been established even if the record did not 
contain service medical records showing treatment in service 
for a back problem).  However, medical expertise is still 
required to relate the present disability etiologically to 
the veteran's post-service symptoms and there are no medical 
opinions contained in any of the veteran's post-service 
medical records relating any current lipoma or hemangioma to 
any in-service finding or event or to the post-service 
symptomatology. 

Although the veteran may have continuously experienced low 
back pain since active service, there is no medical evidence 
in the record at all tending to show that there was an 
underlying hemangioma or lipoma that caused the symptoms in 
service and that that underlying abnormality also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
developing hemangioma or lipoma rather than some other acute 
and transitory condition.  While the veteran has ascribed his 
current disability to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current hemangioma or 
lipoma of the lumbar spine, diagnosed several years after 
service had its onset in service, or is the result of or 
related to any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The presentation of a well-grounded claim is a threshold 
issue and the Board has no jurisdiction to adjudicate a claim 
on the merits unless it is well grounded.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  There is no duty to assist further 
in the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  However, the Board finds VA has no 
outstanding duty to inform the appellant of the necessity to 
submit certain evidence to complete his application for VA 
benefits.  38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the 
record suggests the existence of evidence that might well 
ground the appellant's claim for service connection for a low 
back disorder.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The appellant alternatively seeks service connection for a 
disability due to undiagnosed illness.  The appellant is a 
veteran of the Persian Gulf War.  As such, if he has any of 
certain types of disabilities for which medical practitioners 
cannot determine a diagnosis in the usual sense, he may 
nonetheless be service connected and compensated for the 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. 
§ 3.317 (1998).

A legal requirement of any claim seeking benefits under 
section 1117 is that the disability for which compensation is 
sought result from an undiagnosed illness.  In this case, the 
appellant does not have an undiagnosed illness of the lower 
back; rather, the MRI of September 1997 showed the presence 
of a lipoma/hemangioma in his lumber spine and he has been 
diagnosed with same.  Hence, the appellant seeks entitlement 
to VA benefits under a law that does not pertain to his 
present circumstance.  When a claimant seeks benefits not 
provided by law, or for which as a matter of law he is not 
entitled, that claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
this element of the appellant's claim is denied.


ORDER

Entitlement to service connection for a lipoma/hemangioma of 
the lumber spine is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

